The plaintiff in error, hereinafter referred to as the defendant, was with O.L. Whittenburg *Page 360 
jointly charged by information with the crime of burglary in the second degree, was tried separately and convicted, and his punishment fixed at imprisonment in the state penitentiary for a period of two years, and the case appealed to this court.
The case-made, with petition in error attached, was filed in this court August 15, 1928. No brief has been filed on behalf of the defendant. The case was regularly assigned for hearing and no one appeared to argue the case, and the same was submitted on record.
Under the rules of this court, where an appeal is not supported by brief and no counsel appears for the plaintiff in error, it is assumed that the appeal is without merit.
The record has been carefully examined, and we find the information sufficiently charges the crime of burglary in the second degree; that the evidence is sufficient to support the charge. The instructions of the court were fair to the defendant. There are no errors in the record of sufficient merit to justify the court in reversing this case.
The judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.